Citation Nr: 0818594	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. 
§ 1922(a) (West 2002).


REPRESENTATION

The veteran represented by:  California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1956 to April 1958.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO & IC) 
in Philadelphia, Pennsylvania. 

Per the veteran's request, a hearing before the Board was 
scheduled in August 2006, but he failed to appear.  He has 
not explained his absence or requested to reschedule the 
hearing.  Thus, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(d) (2007).

In a decision issued in October 2004, the Oakland, 
California, RO denied entitlement to service connection for a 
left knee disability.  In November 2004, the veteran asked 
for "re-evaluation" of the claim.  In May 2005, the San 
Diego, California RO again denied entitlement to service 
connection for the left knee disability and for a right knee 
disability.  In October 2005, the veteran submitted a 
substantive appeal with regard to the insurance issue to the 
Philadelphia RO & IC.  In the substantive appeal he disputed 
the bases for the denials of service connection.  The October 
2005 communication could be construed as a notice of 
disagreement with the May 2005 decision.

A notice of disagreement must be submitted to the VA entity 
that entered the decision being appealed.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002).  The veteran is advised that if he 
wishes to appeal the denials of service connection for knee 
disabilities, he should submit a notice of disagreement to 
the San Diego RO.  See Hunt v. Nicholson, 20 Vet. App. 519 
(2006) (Where a veteran misfiles a document, equitable 
tolling of the time limit for filing is possible).


FINDINGS OF FACT

1.  In a September 2004 rating decision, service connection 
was established for post-traumatic stress disorder (PTSD) 
rated as 50 percent disabling; the veteran's claim for RH 
insurance was received in November 2004.

2.  The medical evidence shows the veteran has a history of 
nonservice-connected multiple cerebral vascular accidents 
with left-sided hemiparesis.  

3.  At the time of his November 2004 RH insurance application 
and thereafter, the veteran was not in "good health" as 
defined by VA criteria.


CONCLUSION OF LAW

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a) has not been shown.  38 U.S.C.A. 
§ 1922(a) (West 2002); 38 C.F.R. § 8.0 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
Section 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In this case, the veteran has a history of multiple 
nonservice-connected cerebral vascular accidents (i.e.,  
strokes).  These facts are not in dispute.  As will be 
explained in greater detail below, these undisputed facts 
render him ineligible for RH insurance.  Hence, the VCAA 
requirements are inapplicable.


Governing Statutes and Regulations

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires that VA establish standards 
of good health to determine if the applicant is, from 
clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a).  The term "good health" means that the 
applicant is, from clinical or other evidence, free from any 
condition that would tend to weaken normal physical or mental 
functions, or shorten life.  
38 C.F.R. § 8.0(a).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA.  "Good health" 
is determined by a system of numerical ratings used as a 
means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added and credits for favorable features are 
subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if nonservice-connected 
disabilities do not exceed 300 percent mortality.  See M29-1, 
Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1); 
38 C.F.R. § 8.0(b).  An application will be rejected if an 
applicant is totally disabled because of a nonservice- 
connected disability.  See M29-1, Part V, Chapter 1, Advanced 
Change 1-77, Paragraph 1.12(i).

Legal Analysis

The veteran filed a timely application for RH insurance in 
November 2004, after the service connection was granted for 
PTSD and a 50 percent disability rating was assigned.  He has 
no other service-connected disabilities.  

In the November 2004 application, the veteran said that he 
had a slight stroke in 1994, and strokes in 1998 and 2004 
that had resulted in left-sided hemiparesis.  He also 
reported a left knee replacement in November 1997.  

According to the underwriting rating system, a veteran with a 
history of multiple cerebral accidents is assigned the 
maximum "R" or "reject" rating.  See M29-1, Part V, 
Cerebral Hemorrhage.  If the non-service connected disability 
is classified in the underwriting manual as a straight out 
reject, the application must be rejected.  
See M29-1, Part V, Chapter 1, Advanced Change 1-77, Paragraph 
1.12(i).

In the August 2005 statement of the case (SOC) the RO & IC 
noted the veteran was obese and had degenerative arthritis, 
which were nonservice-connected and exceeded the 300 percent 
mortality ratio required to meet the prescribed "good 
health" as outlined in the underwriting manual.  The medical 
evidence also indicates he has chronic obstructive pulmonary 
disease and a history of a pulmonary embolism, which were not 
even accounted for in these calculations.  Regardless, the 
fact that he has a history of cerebral accidents alone 
renders him ineligible for RH insurance.

For this reason, eligibility for RH insurance must be denied 
because all of the evidence is that the veteran does not meet 
the criteria for RH insurance-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Eligibility for RH insurance under 38 U.S.C.A. § 1922(a) is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


